sitting on a curb after he, Cassandra Niccoli, and Stephan Gale left a Reno
                    club. He did not think much of it until a half a block later when he heard
                    footsteps and a shout behind him and saw someone grab Niccoli's purse.
                    Block identified Luis Sanchez as the person who hit him over the head
                    when he went to Niccoli's aid. He observed the suspects flee in a white
                    sedan. Niccoli identified Jose Cruz and Aurora Rodriguez as the people
                    who approached her and tried to take her purse. A forensic investigator
                    testified that she responded to the Reno Police Department to photograph
                    four people who were possibly involved in the case. She identified these
                    people as Sanchez, Luis Sanchez, Jose Cruz, and Aurora Rodriguez. We
                    conclude that this independent evidence was sufficient to connect Sanchez
                    to the commission of the offenses and thereby corroborate Luis Sanchez's
                    and Aurora Rodriguez's testimony.
                                    Second, Sanchez contends that the district court erred by
                        admitting autopsy photographs depicting the murder victim's heart and
                    liver into evidence because they were very graphic and not needed to
                        explain the cause of death. "The admissibility of gruesome photographs
                        showing wounds on the victim's body lies within the sound discretion of
                        the district court and, absent an abuse of that discretion, the decision will
                        not be overturned." Flores v. State, 121 Nev. 706, 722, 120 P.3d 1170,
                        1180 (2005) (internal quotation marks omitted). The record reveals that
                        the district court conducted a hearing outside the presence of the jury to
                        determine the admissibility of the photographs. The district court viewed
                        the photographs, heard testimony from the forensic pathologist,
                        considered the parties' arguments, and found that the photographs would
                        assist the jury in determining a fact in issue. We conclude from this
                        record that the district court did not abuse its discretion.

SUPREME COURT
        OF
     NEVADA
                                                               2
(0) 1947A

                1,14,
                              Third, Sanchez contends that the district court committed
                plain error by admitting evidence of unrelated crimes during the penalty
                phase of his trial. "The decision to admit particular evidence during the
                penalty phase is within the sound discretion of the district court and will
                not be disturbed absent an abuse of that discretion." McKenna v. State,
                114 Nev. 1044, 1051, 968 P.2d 739, 744 (1998). "[E]vidence may be
                presented concerning aggravating and mitigating circumstances relative
                to the offense, defendant or victim and on any other matter which the
                court deems relevant to the sentence, whether or not the evidence is
                ordinarily admissible." NRS 175.552(3). "[E]vidence of unrelated offenses
                for which a defendant has not been convicted is admissible at a penalty
                phase unless it is dubious or tenuous or its probative value is substantially
                outweighed by the danger of unfair prejudice or the other concerns set
                forth in NRS 48.035." Mason v. State, 118 Nev. 554, 562, 51 P.3d 521, 526
                (2002). We have reviewed the penalty hearing transcript and conclude
                that Sanchez has failed to demonstrate that the district court committed
                plain error in this regard.   See Mclellan v. State, 124 Nev. 263, 267, 182
                P.3d 106, 109 (2008) (discussing plain-error review).
                              Having concluded that Sanchez is not entitled to relief, we
                              ORDER the judgment of conviction AFFIRMED.




                                          Gibbons


                          Lug .441/4--s
                Douglas                                     Saitta



SUPREME COURT
        OF
     NEVADA
                                                       3
(0) 1947A
                cc: Hon. Patrick Flanagan, District Judge
                     Edward T. Reed
                     Attorney General/Carson City
                     Washoe County District Attorney
                     Washoe District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                  4
(0) 1947A

                                                            affilila   iThIMM   1111